Mr. President, on behalf of the Government and the
people of the Republic of Trinidad and Tobago, I
extend congratulations to Mr. Ping on his election to
the presidency of the General Assembly at its fifty-
ninth session. We are confident that his experience and
diplomatic skills will enable him to discharge fully the
weighty responsibilities of his office.
Permit me to convey to his predecessor, The
Honourable Julian Hunte, Minister of Foreign Affairs
of Saint Lucia, our deep appreciation of his efforts
towards revitalization of the General Assembly.
I wish also to convey to our Secretary-General,
Mr. Kofi Annan, the full support of the Government
and the people of Trinidad and Tobago as he continues
the global initiatives of the United Nations towards
making the world better and safer for all humanity.
Today Trinidad and Tobago is celebrating its
twenty-eighth anniversary as a republic. Over our 42
years as an independent country, we have made
significant strides in the development of our nation. We
have maintained a strong tradition of democratic
7

governance through an increasingly inclusive and
multiparty political system; by respecting fully the
constitutionally entrenched and internationally
recognized fundamental human rights and freedoms of
the individual; and by ensuring strict adherence to the
rule of law.
We have sought increasingly to diversify our
economic base. Through consistent and sound macro-
economic policies, together with prudent management
and use of our resources, we have sustained more than
a decade of positive economic growth, which last year
was of the order of 13.2 per cent.
Our country has made significant strides in
advancing the capabilities of our people through
universal access to primary and secondary education.
We have gone further through our State-sponsored
preschool programme, which targets universal early
childhood education by 2010, and by fully opening the
gateway to tertiary education through support for every
student, enhanced funding for deserving ones, and our
recently established University of Trinidad and
Tobago.
Our archipelagic Republic, populated by 1.3
million people of African, Indian, European, Chinese,
Middle Eastern and mixed ancestries, constitutes a
veritable microcosm of the people of the world.
However, we have been able to foster racial harmony
and religious tolerance through the collective embrace
of the diversity of our people.
That approach, together with adherence to
integrity and transparency in public affairs and equality
of opportunity for all, has been essential to the
continued peace, stability and progress we enjoy as we
propose to make Trinidad and Tobago a beacon of
integrity in the world.
Trinidad and Tobago has demonstrated
remarkable strength and resilience in the face of a
global environment characterized by rapid economic,
social and other changes; this has mobilized us to
embark on the realization of a bold new vision in the
pursuit of our developmental agenda. In that respect,
our Government and people are currently engaged in a
highly participatory consultative process aimed at
formulating a National Strategic Development Plan to
guide Trinidad and Tobago towards becoming a
developed nation by the year 2020 or earlier.
It is called Vision 2020, and its agenda includes
human capital development; the evolution of a
technologically driven, knowledge-based society; the
development of a highly productive and globally
competitive economy; and, by the year 2020, the
provision for all our citizens of a standard of living
comparable to that enjoyed in developed countries.
Our achievements stand in indisputable testimony
to what a small, independent nation such as ours can do
in that regard. There is an instructive link between two
of the features that today define and distinguish our
country among others in the region. One is our oil and
natural gas resources — the foundation and mainstay
of our economy; the other, the steelpan, our creation
derived from heating and tuning the top of discarded
oil drums.
The steelpan is one of the most important musical
instruments invented during the last century. We are
proud to have created it, and equally so of its growing
international recognition and popularity, which is an
apt reflection of the phenomenal ingenuity of the
peoples of developing countries.
The same holds true in respect of achievements in
our energy sector. At just over 130,000 barrels of oil
per day, Trinidad and Tobago’s production is not
significant by international standards. Our natural gas
production, however, stands at 2.9 billion cubic feet
per day, and that has propelled my country to become
today the world’s largest exporter of methanol and also
of ammonia. We are currently supplying 80 per cent of
United States liquid natural gas imports out of our
three trains, and we propose to leverage that fact
towards Caribbean regional development. We are also a
critical supplier of energy to our Caribbean neighbours.
To further facilitate this, we are exploring the
feasibility of several energy-related projects, including
the establishment of a natural gas pipeline through the
eastern Caribbean. We have also entered into a joint
venture with neighbouring Venezuela to liquefy that
country’s natural gas in Trinidad and Tobago.
Meanwhile, our iron and steel production
facilities are being expanded. Several new production
facilities are in train, among them an ethylene
production complex, an aluminium smelter project, and
others for expanded ammonia and methanol production
as well as other downstream petrochemical products.
The combination of an attractive and enabling
investment climate, available and affordable energy, a
8

strategic location vis-à-vis the North, Central and
South American and European markets, a population
literacy level of over 90 per cent, and a sound work
ethic, as well as a good communications infrastructure,
continue to make Trinidad and Tobago one of the
largest per-capita recipients of foreign direct
investment in the hemisphere. Indeed, last year we
were the second-largest recipient after Canada.
Like other countries we, too, have our fair share
of challenges. For example, our strategic location —
less than nine miles off the South American coast and
to the south of the Caribbean island chain, with
excellent air and sea transport links to major North
Atlantic cities — renders Trinidad and Tobago highly
vulnerable to trade in illegal drugs and firearms.
Combating narco-trafficking, drug-related crimes and
the spread of HIV/AIDS is among our greatest
challenges, but the Government of Trinidad and
Tobago remains resolute in its determination to
eradicate those scourges. We continue to implement the
measures necessary to fight them and are confident that
we shall win the battle.
Our development agenda is not centred solely on
the Republic of Trinidad and Tobago. It is part and
parcel of a pan-Caribbean agenda to which we are
irrevocably and solidly committed, and which takes
into consideration the fullest development of the
countries of our region. Many historical and other ties
bind our Caribbean nations and we understand that the
fundamental basis for our development lies in being
able to work more closely together to exert a greater
influence on our own as well as global development,
which for centuries have been dictated by others.
Today, our level of functional cooperation in the
region has increased over a range of areas and Trinidad
and Tobago continues to play a central role at all
levels. We therefore look forward to the
operationalization of our newest Caribbean institution,
the Caribbean Court of Justice, which will serve as the
arbitral body for the soon-to-be-established CARICOM
Single Market and Economy, as well as the region’s
final appellate Court, and will be headquartered in Port
of Spain.
The development of Trinidad and Tobago and
CARICOM are intertwined. CARICOM is our second
largest export market after the United States of
America, absorbing close to 20 per cent of our exports.
Our share of regional trade grew to 80 per cent in
2001. Since 1996, we have contributed approximately
US$ 1.4 billion in assistance to Caribbean States
through a variety of mechanisms including capital
market activities, foreign direct investment, debt relief,
and direct assistance. Last year we provided US$ 505
million in loans to companies and Governments in the
region, some of whom have difficulty in borrowing on
the international market. In addition, we have recently
established a new grant facility, to be based on sales of
petroleum products to the region, which will be
dedicated to poverty eradication within CARICOM.
My country sees the development of the
Caribbean, our second largest market, as integral to the
development of Trinidad and Tobago. Even so, our
national and regional development efforts require an
international economic environment of greater
sensitivity, one facilitating a more beneficial
integration of developing countries into the world
economy. In that regard, as sanguine as we are about
the future of Trinidad and Tobago, I must on this
occasion take a stand in the interest of the beleaguered
nations of the Caribbean. How often have small
independent States preached from this very
mountaintop of the need for multilateral trading
arrangements that take into account the inherent
vulnerabilities of small island developing States, and
consequently the need to be accorded special and
differential treatment? There is a notable reluctance of
some partner countries to respond accordingly, and that
continues to have negative consequences, especially
for the small economies of the Caribbean.
Trinidad and Tobago therefore stands resolute
with our developing country partners in calling for
what must be conceived of as the application of a
social conscience within the management of
globalization and its processes. As capital importing
economies, the developing countries of the Caribbean
are only too well aware, sometimes painfully so, of the
implications of capital shortage for the generation of
employment and the provision of housing, education
and health care for our citizens. And perhaps I speak
even for those yet unborn.
It is through softer trading arrangements,
increased financial flows and the consequent
empowerment of our citizens that we will be able to
realize the most central of all the Millennium
Development Goals, the eradication of poverty. The
implications are clear. The course on which some of
our European Union (EU) country partners are
9

embarked will render the achievement of our
Millennium Development Goals more difficult.
In speaking of those goals our attention is now
drawn to Haiti, our newest CARICOM member, where
over 1,000 people died from the onslaught of
Hurricane Jeanne, further aggravating the tremendous
problems that that nation already suffers. Trinidad and
Tobago therefore welcomes the decision taken by the
Security Council in its resolution 1542 (2004) of 30
April 2004 to establish the United Nations Stabilization
Mission in Haiti. We also support the recent decision
by the Economic and Social Council to reactivate its
Ad Hoc Advisory Group on Haiti to promote the
coordination and development of a long-term
programme of assistance to that country. We believe
that those efforts by the international community will
contribute significantly to the stability and urgently
needed development of Haiti.
At this juncture, however, Haiti needs a
tremendous outpouring of international humanitarian
assistance. The same holds true for Grenada and
several other Caribbean States whose misfortune it was
to have been visited by “Ivan, the Terrible”. On
8 September, Hurricane Ivan descended on Grenada. In
less than two hours it had completely destroyed the
economy and infrastructure of Grenada, ravaging that
country beyond description. Ninety percent of the
buildings on the island were damaged or destroyed. A
primarily agricultural economy, dependent also on
tourism, all of Grenada’s crops disappeared with the
strong wind. CARICOM leaders were recently advised
by a Grenadian representative that today Grenada has
no gross domestic product.
Before visiting Grenada, Hurricane Ivan —
sowing varying amounts of disruption and
destruction — visited Tobago and Barbados. After
Grenada, it proceeded to Saint Vincent and the
Grenadines, Jamaica, the Cayman Islands, Cuba,
Bahamas and the southern United States. Everywhere
there was considerable damage, but Grenada and the
Cayman Islands were the hardest hit.
Before Ivan, there was Charley and Frances.
After Ivan came Jeanne, with death and destruction for
Puerto Rico, the Dominican Republic and Haiti. A
number of CARICOM countries are now saddled with
the immense challenge of trying to restore normalcy.
Permit me to ask, to what extent have these
obvious climate changes been influenced by incursions
into space from planet Earth, or for that matter by
ecological imbalances caused by industrialization?
In the aftermath of the devastation visited on
Grenada, CARICOM countries have been rallying to
the assistance of that island, and must be applauded for
their massive outpouring of humanitarian aid that
continues to flow to Grenada. In that regard, permit me
to recognize and applaud the most appropriate response
of the Secretary-General.
Trinidad and Tobago pledges its support to our
beleaguered Caribbean neighbours, and we have thus
committed ourselves through direct financial and other
assistance. But what Grenada and Haiti require is well
beyond the region’s capacity to deliver. I urge the
wider international community and donor agencies to
respond adequately and to play their part. Help is
needed and needed now.
The catastrophic events of the present hurricane
season bring into sharper focus yet another dimension
of the vulnerability of Caribbean countries. The
January 2005 International Meeting in Mauritius to
review the implementation of the Barbados Programme
of Action must seek to comprehensively address the
new and emerging threats to the sustainable
development of small island developing States. The
international community should take note that a whole
new set of security issues have now arisen in the
Caribbean as a result of those developments.
The answer to so many of our problems lies in
multilateralism, if approached the right way. Belief in
and respect for multilateralism led to Trinidad and
Tobago’s respect for all major global and regional
forums. Today, we are active participants in the
creation of the free trade area of the Americas, which,
when realized, will stretch from Alaska in the north to
Tierra del Fuego in the south, creating a market of
more than 800 million consumers and generating
tremendous opportunity for economic and social
development.
Our region’s commitment to that hemispheric
integration process has led Trinidad and Tobago and its
partners in the Caribbean Community (CARICOM) to
propose our capital city, Port-of-Spain, as the ideal
location for the seat of the proposed permanent
secretariat of the free trade area of the Americas.
Unanimous regional support for this CARICOM
proposal would demonstrate the hemisphere’s
10

solidarity with one of its smaller members and give
true meaning to the principle of the sovereign equality
of all States. It would further decentralize the
headquartering of major international and regional
organizations and enable a small island developing
State to place its resources at the service of the
hemispheric community. Accordingly, we look forward
to receiving the support of all our neighbours in the
hemisphere.
We remain pleased with the progress of certain
multilateral initiatives, including the New African
Partnership for Development, which I urge CARICOM
and African countries to support by exploring
opportunities to develop investment, trade, tourism and
regular transport routes between our region and the
African continent.
We also consider the establishment of the
International Criminal Court to be a major
achievement, and we urge partner countries to uphold
the integrity of the Rome Statute. The commission of
war crimes, genocide and other such crimes against
humanity has been facilitated by a global culture of
impunity. The people of the world will be safe only
when the perpetrators of such crimes know that
punishment is inescapable.
Trinidad and Tobago condemns all forms and
manifestations of terrorism, wherever and by
whomever they are committed. We are already a party
to the principal international legal instruments against
terrorism, and the Government will shortly take
parliamentary action to enact legislation honouring our
obligations with respect to the International
Convention for the Suppression of the Financing of
Terrorism.
As the international community continues to
confront the many threats to the survival of mankind,
the world’s political leadership must unequivocally
reaffirm its commitment to the United Nations so that
the United Nations can continue its role in fighting
injustice, inequality, inequity and intolerance
worldwide through resolute and speedy action, in
respect of its commitment to the ideals for which it was
founded.
Trinidad and Tobago is of the view that the issue
of United Nations reform takes on even more urgency
as the institution approaches the sixtieth anniversary of
its founding in 1945. We therefore look forward to
discussion of the Secretary-General’s recommendations
based on the report of the High-level Panel on Threats,
Challenges and Change, chaired by former Prime
Minister Anand Panyarachun.
In conclusion, I wish to propose that on 24
October, 2005, United Nations Day, a special
commemorative meeting of the General Assembly be
held in San Francisco, where our Charter was signed,
to reaffirm our commitment to the lofty ideals
enunciated some 50 years ago, which are still valid
today.